Bloodworth, J.
The principle announced in the foregoing h'eadnote is firmly fixed as the law of this State, as shown by the following decisions: “The action of the judge of the superior court sustaining the certiorari has the effect of granting a new trial, and, this being the first grant of a new trial and the evidence not having demanded the verdict, under the repeated rulings of the Supreme Court and of this court the grant of the certiorari will not be set aside. Murray v. Stribling, 28 Ga. App. 211 (110 S. E. 761); McCall v. Stubbs, 28 Ga. App. 308 (111 S. E. 63); Darley v. Williams, 28 Ga. App. 323 (111 S. E. 83). See also Maynard v. American Ry. Express Co., 29 Ga. App. 329 (115 S. E. 35).” Daniell v. McRee, 31 Ga. App. 210 (2) (120 S. E. 448). “The judgment of the superior court sustaining the certiorari in this case was equivalent to the first grant of a new trial; and the verdict not having been absolutely demanded by the evidence, this court will affirm the judgment, and in doing so will make no adjudication as to the merit of any of the special grounds of the motion for a new trial made and denied in the municipal court. Shirley v. Swafford, 119 Ga. 43 (2) (45 S. E. 722); L. & N. R. Co. v. Barksdale, 34 Ga. App. 812 (131 S. E. 298); Cox v. Grady, 132 Ga. 368 (64 S. E. 262); Carr v. Carr, 157 Ga. 208 (121 S. E. 227); Civil Code (1910), § 6204; Ga. L. 1925, p. 383, sec. 42.” National Union Fire Ins. Co. v. Ozburn, 38 Ga. App. 276 (143 S. E. 784). See also Van Giesen v. Queen Ins. Co., 132 Ga. 515 (64 S. E. 456), and cit.; Carr v. Carr, 157 Ga. 208 (121 S. E. 227), and cit.; Borochoff v. National Casualty Co., 39 Ga. App. 319 (146 S. E. 916).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.